SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

562
KA 14-02276
PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSEAN A. RODRIGUEZ, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered November 12, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the second
degree and attempted burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted robbery in the second degree
(Penal Law §§ 110.00, 160.10 [2] [b]) and attempted burglary in the
second degree (§§ 110.00, 140.25 [2]). Contrary to defendant’s
contention, his waiver of the right to appeal encompasses his
challenge to the severity of the sentence. The record establishes
that he voluntarily, knowingly and intelligently waived the right to
appeal from all aspects of his case, including his sentence, and that
he was informed of the maximum sentence County Court could impose (see
People v Lococo, 92 NY2d 825, 827; cf. People v Maracle, 19 NY3d 925,
928).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court